DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Greenbaum on 02-09-2021.

The application has been amended as follows: 

Claim 11 should be:
11.  A method for operating a sensor element for detecting particles of a measuring gas in a measuring gas chamber, the sensor element including a support and at least one measuring electrode that is connected to the support and that is exposed to the measuring gas, the method comprising:

b) carrying out a first diagnostic measurement at the measuring electrode; and 
c) carrying out 
c1) outputting an error message when the result of the first diagnostic measurement is above a first threshold value; [[or]]
c2) carrying out a measuring phase for detecting the particles of the measuring gas when the result of the first diagnostic measurement is below a second threshold value; [[or]] and
c3) carrying out a second regeneration of the sensor element at a second regeneration temperature when the result of the first diagnostic measurement is between the first threshold value and the second threshold value.

	Claim 20 should be:
20.  A sensor for detecting particles of a measuring gas in a measuring gas chamber, comprising: 
at least one sensor element; and
at least one controller that is connected to the sensor element, the sensor element including a support and at least one measuring electrode that is connected to the support and that is exposed to the measuring gas, the method comprising:

b) carrying out a first diagnostic measurement at the measuring electrode; and 
c) carrying out 
c1) output an error message when the result of the first diagnostic measurement is above a first threshold value; [[or]]
c2) carrying out a measuring phase for detecting the particles of the measuring gas when the result of the first diagnostic measurement is below a second threshold value; [[or]] and
c3) carrying out a second regeneration of the sensor element at a second regeneration temperature when the result of the first diagnostic measurement is between the first threshold value and the second threshold value.

Allowable Subject Matter
Claims 11-14 and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852